United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-20312
                          Summary Calendar


TOMMY JAMMER,

                                     Plaintiff-Appellant,

versus

TOMMY B. THOMAS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:06-CV-1088
                       --------------------

Before JOLLY, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tommy Jammer, former Texas prisoner # 1346906,** appeals

from the dismissal of his 42 U.S.C. § 1983 suit.    The district

court held that the suit was barred by the statute of

limitations.    It dismissed the complaint as frivolous and for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B).

Jammer does not address in his appellate brief the district

court’s conclusion that his complaint was time-barred.       By


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
        Although he was incarcerated when he filed his notice of
appeal, Jammer has since been released from custody.
                           No. 06-20312
                                -2-

failing to address the basis of the district court’s decision,

Jammer has abandoned the issue on appeal, and we need not address

it.   See Yohey v. Collins, 985 F.2d 222, 222-25 (5th Cir. 1993);

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

      In an abundance of caution, we note that prior to filing his

appellate brief, Jammer filed a notice of change of address,

which included several pages of argument.    With the benefit of

liberal construction, Jammer asserted that he filed a previous

suit in the Southern District of Texas.    He makes no argument,

however, as to how this suit tolled the limitations period under

state law, and the issue is inadequately briefed.    See Yohey, 985

F.2d at 224-25; see also Gartrell v. Gaylor, 981 F.2d 254, 257

(5th Cir. 1993)(limitations period may be tolled by state law

tolling provisions).

      Jammer fails to show error in the district court’s

dismissal.   His appeal is without arguable merit and is therefore

dismissed as frivolous.   See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983); 5TH CIR. R. 42.2.   Jammer is cautioned that the

district court’s dismissal of his complaint and the dismissal of

this appeal count as a strikes under § 1915(g) and that if he

accumulates three strikes, he will not be able to proceed in

forma pauperis (IFP) in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under
                          No. 06-20312
                               -3-

imminent danger of serious physical injury.   See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.